PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/651,709
Filing Date: 17 Jul 2017
Appellant(s): McCague et al.



__________________
Franklin D. Ubell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claim 86, 96, and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 86, the recitation of “Seamlessly” is not supported by the instant specification, as the specification lacks said phrase or equivalents thereof.
	As to claims 96 and 97, the recitation “no electrical wires... ” in each claims is considered new matter as the instant specification is silent as to this particular limitation. Said limitation is interpreted as a “negative limitation” which is guided by MPEP 2173.05(i) where the negative limitation must have basis in the original disclsousre, and the mere absence of a positive recitation of a feature in the specification is NOT the basis for its exclusion. In other words, the instant specification is silent as to features with respect to any wires, this the negative limitation limiting the claims to have no electrical wires is considered new matter and thus rejected under 35 U.S.C. 112(a).
s 65-69, 73-77, 87-90, and 92-93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al (US 2012/0012209 A1).
	As to claims 65-68, Andrews discloses an electrode cartridge configured to generate chlorine and shaped to be installed by a user of a spa into a housing mounted in the spa and comprising: 
	a handle shaped to be grippable by the user of the spa to insert the electrode cartridge into the housing and to pull the electrode cartridge out of the housing for replacement (Fig. 2/3 #s 38); 
	an electrode holder insertable into said housing and having a circular side surface, the electrode holder positioning first and second electrodes to extend beneath said holder and into said housing, the first and second electrodes being constructed to generate chlorine to purify spa water (Fig. 3 # 46 electrodes #106 in Fig. 2); 
	sealing means located on said circular side surface so as to define (a) a wet spa water containing portion of the housing and (b) a dry portion of the housing when the electrode cartridge is in an installed position in the housing, the dry portion of the housing being located above the wet spa water containing portion of the housing; the electrode holder being further configured to position the first and second electrodes in spaced apart relation in the wet portion of the housing so as to create a flow path for electrical current between the first and second electrodes (Fig. 3 unlabeled o-ring annotated below as required by instant claims 66-68); and 
	first and second electrical contacts positioned, each located on a side surface of said electrode cartridge positioned to respectively contact one of first and second electrical contacts each located on a side surface the dry portion of the housing when the electrode cartridge is in the installed position in the housing.([0036]-[0037] top side which is inherently a surface).


	As to claim 73, the limitation is a product-by-process limitations of the electrodes initial position relative to a second, assembled positioned, and thus does not further limit the product as instantly claimed. See MPEP 2113.

	As to claim 74, Andrews further discloses wherein the electrode cartridge is designed and constructed to be removed as a unit from the housing and thrown away ([0027]).

	As to claims 75, Andrews discloses wherein electrode cartridge is configured such that said the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See Fig. 3).

	As to claim 76, the limitation “wherein the electrode cartridge is configured such that electrical contact with the housing is broken simply by pulling the electrode cartridge out of the housing” would be inherently me by Andres via removal of electrode housing 46.



	As to claims 87-90, Andrews discloses an electrode cartridge configured to generate chlorine and shaped to be installed by a user of a spa into a housing mounted in the spa and comprising: 
	a handle shaped to be grippable by the user of the spa to insert the electrode cartridge into the housing and to pull the electrode cartridge out of the housing for replacement (Fig. 2/3 #s 38); 
	an electrode holder insertable into said housing and having a circular side surface, the electrode holder positioning first and second electrodes to extend beneath said holder and into said housing, the first and second electrodes being constructed to generate chlorine to purify spa water (Fig. 3 # 46 electrodes #106 in Fig. 2); 
	sealing means located on said circular side surface so as to define (a) a wet spa water containing portion of the housing and (b) a dry portion of the housing when the electrode cartridge is in an installed position in the housing, the dry portion of the housing being located above the wet spa water containing portion of the housing; the electrode holder being further configured to position the first and second electrodes in spaced apart relation in the wet portion of the housing so as to create a flow path for electrical current between the first and second electrodes (Fig. 3 unlabeled o-ring annotated below as required by instant claims 88-90); and 

  	As to the limitation “so as to be initially located above and out of electrical contact with the first and second side mounted electrical contacts of the housing as installation of the cartridge into the housing begins, and so as to thereafter come into electrical contact with a respective one of the first and second side-mounted electrical contacts of the housing as the electrode cartridge is inserted further downwardly into the housing and comes into an installed position in the housing”, the limitation is a product-by-process limitations of the electrodes initial position relative to a second, assembled positioned, and thus does not further limit the product as instantly claimed. See MPEP 2113.

	As to claim 92, the limitation “so constructed that the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing would be inherently me by Faure, as modified by Gale OR Powell, via removal of the cartridge.

	As to claims 93, Andrews discloses an electrode cartridge configured to generate chlorine and shaped to be installed by a user of a spa into a housing mounted in the spa and comprising: 
	an electrode holder (Fig. 3 # 46 electrodes #106 in Fig. 2); 
 	first and second electrodes mounted in said electrode holder and positioned to extend downwardly from a bottom surface of the electrode holder so as to extend into said housing 
	first and second electrical contacts positioned, each located on a side surface of said electrode cartridge positioned to respectively contact one of first and second electrical contacts each located on a side surface the dry portion of the housing when the electrode cartridge is in the installed position in the housing.([0036]-[0037] top side which is inherently a surface).
 	As to the limitation “so as to be initially located above and out of electrical contact with the first and second side mounted electrical contacts of the housing as installation of the cartridge into the housing begins, and so as to thereafter come into electrical contact with a respective one of the first and second side-mounted electrical contacts of the housing as the electrode cartridge is inserted further downwardly into the housing and comes into an installed position in the housing”, the limitation is a product-by-process limitations of the electrodes initial position relative to a second, assembled positioned, and thus does not further limit the product as instantly claimed. See MPEP 2113.

	As to claim 94, the limitation “so constructed that the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing would be inherently me by Faure, as modified by Gale OR Powell, via removal of the cartridge.


	a handle shaped to be grippable by the user of the spa to insert the electrode cartridge into the housing and to pull the electrode cartridge out of the housing for replacement (Fig. 2/3 #s 38); 
	an electrode holder located beneath the handle (Fig. 3 # 46 electrodes #106 in Fig. 2); 
 	first and second electrodes mounted in said electrode holder and positioned to extend downwardly from a bottom surface of the electrode holder so as to extend into said housing when the electrode cartridge is in an installed position in the housing, the first and second electrodes being spaced horizontally apart so as to create a flow path for electrical current between them; and first and second electrical contacts, each positioned on a side surface of said electrode cartridge (#s 106)
	first and second electrical contacts positioned, each located on a side surface of said electrode cartridge positioned to respectively contact one of first and second electrical contacts each located on a side surface the dry portion of the housing when the electrode cartridge is in the installed position in the housing.([0036]-[0037] top side which is inherently a surface).
 
 
	Claims 44 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cam et al (US 2017/0152162 A1).
	As to claim 44, Cam discloses an electrode cartridge (Fig. 20 showing  two tabs 274 and Fig. 28 showing construction of each) comprising a single piece first electrode including a vertical portion configured to generate chlorine (#272), the vertical portion forming into a 

	As to claim 45, the recitation is interpreted as a matter of orientation where the curved spring arm can be designated to extend relatively any direction.


	Claims 15-19, 22, 36, 39, 40, 41, 55-64, and 79-85 are rejected under 35 U.S.C. 103 as being unpatentable over Faure (US 2014/0367344 A1) in view of Gale (US 4,036,726) OR Powell et al (US 2009/0173638 A1).
	As to claim 15, Faure discloses an electrode cartridge (Fig. 1) comprising: a handle component grippable by the user to insert the electrode cartridge into the housing and to pull the electrode cartridge out of the housing for replacement (see below); an electrode holder located beneath the handle (see below) first and second electrodes mounted in said electrode holder and position to extend downwardly from a bottom surface of the electrode holder so as to extend into said housing when the electrode cartridge is in an installed position, the first and second electrodes selected to generate chlorine to purify spa water (#22); the first and second electrodes being spaced horizontally apart so as to create a flow path for electrical current between them (Fig. 1).
 

	Gale discloses an electrochemical processing apparatus (Title) comprising integrating electrical contacts (#142 housing electrical contact coupled to housing 94 and to electrode contact 138 coupled to electrode holder 118). Powell also discloses an electrochemical processing apparatus (Fig. 6) comprising integrating electrical contacts (See below) of an electrode cartridge to be adapted to contacting the contact integrated on the housing.
 	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used conventional electrical contacts of either Gale OR Powell in the apparatus of Faure because they are a recognized structure for enabling electrical contact to an electrode house for electrochemical processing (See MPEP 2143 B and 2144.07) to provide the desired electrical characteristics for the processed (Powell [0053], Gale col.7 lines 64 – col. 8 line 24).
	As to the preamble “configured to generate chlorine and adapted to be installed into a housing by a user of a spa” is a recitation of the intended use of an electrode cartridge without any specific structure instantly claimed for said function. Thus, the preamble is interpreted under MPEP 2111.02 II where the preamble does not further recite structure of the instant claim language.

	As to claim 16, Faure, as modified by Gale OR Powell, discloses a first electrical conductor path electrically connecting said first electrode with said first electrical contact and a 

	As to claim 17 and 56, Faure, as modified by Gale OR Powell, fails to explicitly disclose an outwardly curved spring arm electrical contact each outwardly extending spring arm electrical contact comprising one of said first and second electrical contacts positioned on said electro cartridge. However, such a limitation amounts to a design choice of the shape of the electrical contact in order to provide a conductive contact for the electrodes and thus prima facie obvious absent criticality (see MPEP 2144.04 IV B).

	As to claim 18, Faure, as modified by Gale OR Powell, ffurther discloses wherein the electrode holder is shaped to be insertable into said housing (See Fig. 2) and wherein the electrode holder further comprises first and second horizontally lying receptacles shaped such that the horizontal base portions of each of the first and second electrodes respectively fit herein (See below)
 
	As to claim 19, Faure, as modified by Gale OR Powell, further discloses a bottom surface of the handle of the electrode holder is configured to hold each horizontal base portion in place in its respective receptacle (see above)



	As to claim 36, Faure, as modified by Gale OR Powell, further discloses wherein the electrode cartridge is designed and constructed to be removed as a unit from the housing and thrown away (via the cartridge itself. Further, the limitation as claimed does not provide further structural characteristics outside that anything may be thrown away OR removed).

	As to claims 39, Faure, as modified by Gale OR Powell, discloses wherein electrode cartridge is configured such that said the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (combined Faure, as modified by Gale OR Powel).

	As to claim 40, the limitation “so constructed that the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing would be inherently me by Faure, as modified by Gale OR Powell, via removal of the cartridge.

	As to claim 41, Faure, as modified by Gale OR Powell, discloses wherein the electrode cartridge comprises a free standing unit wherein, as a free standing unit, said first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points or electrical current into and out of the cartridge combined Faure, as modified by Gale OR Powel).

	As to claim 55, Faure discloses an electrode cartridge (Fig. 1) comprising: a handle component grippable by the user to insert the electrode cartridge into the housing and to pull the electrode cartridge out of the housing for replacement (see below); an electrode holder located beneath the handle (see below) first and second electrodes mounted in said electrode holder and position to extend downwardly from a bottom surface of the electrode holder so as to extend into said housing when the electrode cartridge is in an installed position, the first and second electrodes configured to generate chlorine to purify spa water (#22); the first and second electrodes being spaced horizontally apart so as to create a flow path for electrical current between them (Fig. 1).
 	Faure fails to explicitly disclose the electrical connection of the cartridge comprising first and second electrical contacts positioned to come into contact with first and second electrical contacts on the housing into which the electrode cartridge is adapted to be installed when the electrode cartridge is in an installed position in the housing  the first electrical contact being electrically connected to one of said first and second electrodes, the second electrical contact being electrically connected to the other one of the first and second electrodes, one of the first and second electrical contacts comprising an entry point for electrical current into said electrode cartridge, the other of the first and second electrical contacts comprising an exit point for electrical current out of said electrode cartridge.
	Gale discloses an electrochemical processing apparatus (Title) comprising integrating electrical contacts (#142 housing electrical contact coupled to housing 94 and to electrode contact 138 coupled to electrode holder 118). Powell also discloses an electrochemical 
 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used conventional electrical contacts of either Gale OR Powell in the apparatus of Faure because they are a recognized structure for enabling electrical contact to an electrode house for electrochemical processing (See MPEP 2143 B and 2144.07) to provide the desired electrical characteristics for the processed (Powell [0053], Gale col.7 lines 64 – col. 8 line 24). Combined Faure, Gale, and Powell provide one of the first and second electrical contacts comprising an entry point for electrical current into said electrode cartridge, the other of the first and second electrical contacts comprising an exit point for electrical current out of said electrode cartridge since each structure provide the entry/exit point of the electrical circuit.
	As to the preamble “configured to generate chlorine and adapted to be installed into a housing by a user of a spa” is a recitation of the intended use of an electrode cartridge without any specific structure instantly claimed for said function. Thus, the preamble is interpreted under MPEP 2111.02 II where the preamble does not further recite structure of the instant claim language.

	As to claim 57, Faure, as modified by Gale OR Powell, further discloses an electrode holder shaped to be insertable into said housing (Fig. 2 Faure) and configured to mount the first and second electrodes so as to extend downwardly from a bottom surface of said electrode holder and so as to be spaced apart horizontally from one another (See annotated image above).


 
	As to claim 60, the limitation is a product-by-process limitations of the electrodes initial position relative to a second, assembled positioned, and thus does not further limit the product as instantly claimed. See MPEP 2113.

	As to claim 61, Faure, as modified by Gale OR Powell, further discloses wherein the electrode cartridge is designed and constructed to be removed as a unit from the housing and thrown away (via the cartridge itself. Further, the limitation as claimed does not provide further structural characteristics outside that anything may be thrown away OR removed).

	As to claims 62, Faure, as modified by Gale OR Powell, discloses wherein electrode cartridge is configured such that said the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (combined Faure, as modified by Gale OR Powel).

	As to claim 63, the limitation “so constructed that the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of 

	As to claim 64, Faure, as modified by Gale OR Powell, discloses wherein the electrode cartridge comprises a free standing unit wherein, as a free standing unit, said first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the cartridge combined Faure, as modified by Gale OR Powel).

	As to claim 79, Faure discloses an electrode cartridge (Fig. 1) comprising: a handle component grippable by the user to insert the electrode cartridge into the housing and to pull the electrode cartridge out of the housing for replacement (see below); an electrode holder located beneath the handle (see below) first and second electrodes mounted in said electrode holder and position to extend downwardly from a bottom surface of the electrode holder so as to extend into said housing when the electrode cartridge is in an installed position, the first and second electrodes selected to generate chlorine to purify spa water (#22); the first and second electrodes being spaced horizontally apart so as to create a flow path for electrical current between them (Fig. 1). 
	Faure fails to explicitly disclose the electrical connection of the cartridge comprising first and second electrical contacts so positioned on the electrode cartridge asto come into contact with first and second electrical contacts on the housing into which the electrode cartridge is shaped to be installed when the electrode cartridge is in an installed position in the housing.

 	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used conventional electrical contacts of either Gale OR Powell in the apparatus of Faure because they are a recognized structure for enabling electrical contact to an electrode house for electrochemical processing (See MPEP 2143 B and 2144.07) to provide the desired electrical characteristics for the processed (Powell [0053], Gale col.7 lines 64 – col. 8 line 24).
	As to the preamble “configured to generate chlorine and adapted to be installed into a housing by a user of a spa” is a recitation of the intended use of an electrode cartridge without any specific structure instantly claimed for said function. Thus, the preamble is interpreted under MPEP 2111.02 II where the preamble does not further recite structure of the instant claim language.
	As to the limitation “so as to be initially located above and out of electrical contact with the first and second side mounted electrical contacts of the housing as installation of the cartridge into the housing begins, and so as to thereafter come into electrical contact with a respective one of the first and second side-mounted electrical contacts of the housing as the electrode cartridge is inserted further downwardly into the housing and comes into an installed position in the housing”, the limitation is a product-by-process limitations of the electrodes initial position 

	As to claim 80, Faure, as modified by Gale OR Powell, fails to explicitly disclose an outwardly curved spring arm electrical contact each outwardly extending spring arm electrical contact comprising one of said first and second electrical contacts positioned on said electro cartridge. However, such a limitation amounts to a design choice of the shape of the electrical contact in order to provide a conductive contact for the electrodes and thus prima facie obvious absent criticality (see MPEP 2144.04 IV B).

	As to claim 81, Faure, as modified by Gale OR Powell, further discloses wherein the electrode cartridge is designed and constructed to be removed as a unit from the housing and thrown away (via the cartridge itself. Further, the limitation as claimed does not provide further structural characteristics outside that anything may be thrown away OR removed).

	As to claims 82, Faure, as modified by Gale OR Powell, discloses wherein electrode cartridge is configured such that said the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (combined Faure, as modified by Gale OR Powel).

	As to claim 83, the limitation “so constructed that the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of 

	As to claims 84, Faure, as modified by Gale OR Powell, discloses wherein electrode cartridge is configured such that said the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (combined Faure, as modified by Gale OR Powel).
As to claim 85, Faure discloses an electrode cartridge (Fig. 1) comprising: a handle component grippable by the user to insert the electrode cartridge into the housing and to pull the electrode cartridge out of the housing for replacement (see below); an electrode holder located beneath the handle (see below) first and second electrodes mounted in said electrode holder and position to extend downwardly from a bottom surface of the electrode holder so as to extend into said housing when the electrode cartridge is in an installed position, the first and second electrodes selected to generate chlorine to purify spa water (#22); the first and second electrodes being spaced horizontally apart so as to create a flow path for electrical current between them (Fig. 1).
 	Faure fails to explicitly disclose the electrical connection of the cartridge comprising first and second electrical contacts so positioned on the electrode cartridge asto come into contact with first and second electrical contacts on the housing into which the electrode cartridge is shaped to be installed when the electrode cartridge is in an installed position in the housing.
	Gale discloses an electrochemical processing apparatus (Title) comprising integrating electrical contacts (#142 housing electrical contact coupled to housing 94 and to electrode contact 138 coupled to electrode holder 118). Powell also discloses an electrochemical 
 	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used conventional electrical contacts of either Gale OR Powell in the apparatus of Faure because they are a recognized structure for enabling electrical contact to an electrode house for electrochemical processing (See MPEP 2143 B and 2144.07) to provide the desired electrical characteristics for the processed (Powell [0053], Gale col.7 lines 64 – col. 8 line 24).
	As to the preamble “configured to generate chlorine and adapted to be installed into a housing by a user of a spa” is a recitation of the intended use of an electrode cartridge without any specific structure instantly claimed for said function. Thus, the preamble is interpreted under MPEP 2111.02 II where the preamble does not further recite structure of the instant claim language.
	Faure, as modified by Gale OR Powell, fails to explicitly disclose an outwardly curved spring arm electrical contact each outwardly extending spring arm electrical contact comprising one of said first and second electrical contacts positioned on said electro cartridge. However, such a limitation amounts to a design choice of the shape of the electrical contact in order to provide a conductive contact for the electrodes and thus prima facie obvious absent criticality (see MPEP 2144.04 IV B).
	Faure, as modified by Gale OR Powell, ffurther discloses wherein the electrode holder is shaped to be insertable into said housing (See Fig. 2) and wherein the electrode holder further comprises first and second horizontally lying receptacles shaped such that the horizontal base portions of each of the first and second electrodes respectively fit herein (See below)

	Faure, as modified by Gale OR Powell, further discloses a bottom surface of the handle of the electrode holder is configured to hold each horizontal base portion in place in its respective receptacle (see above)

	Claims 70-72, 78, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews.
	As to claims 70, 78, and 91, Andrews fails to explicitly disclose an outwardly curved spring arm electrical contact and wherein each of the first and second electrical contacts of the electrode cartridge comprise an upwardly extending electrical contact arm which is spring biased outwardly away from a side surface of the electrode cartridge and compressible inwardly toward said side surface against the spring bias. However, such a limitation amounts to a design choice of the shape of the electrical contact in order to provide a conductive contact for the electrodes and thus prima facie obvious absent criticality (see MPEP 2144.04 IV B).
	
	As to claim 71, Andrews discloses wherein the electrode holder is cylindrical in shape (Fig. 2 with perspective view Fig. 4b) further comprises first and second horizontally lying receptacles shaped such that the horizontal base portions of each of the first and second electrodes respectively fit herein (space in #46 where 106 is seated).

	As to claim 72, Andrews discloses wherein a bottom surface of the handle of the electrode cartridge is configured to hold each horizontal base portion in its respective mating receptacle (Fig. 2 where everything it aligned and thus held in place).
(2) Response to Argument
	The Examiner will refer to section titles used by Appellant identify relevant arguments presented in the Appeal Brief filed 26 March 2021.
	Appellant provides a summary of the grounds of rejection in section I. A. 1-3.
	In response to Appellant’s argument presented in section I.A.4, the rejection provide three separate, yet related, rationales to establish a prima facie case of obviousness to combine the references and arrive at the instant claim limitations. Appellant argues Faure does not disclose any structure to connect power to the electrodes, thus cannot be a basis to exchange one form of connection to another. Faure explicitly discloses connecting the electrodes to a DC power supply to supply electric current ([0018]). Applicant’s argument it appears to completely ignores this explicit electrical connection in Faure. A rational to exchange one structure for another is an established reasoning for providing a prima facie case of obviousness. In the instant case, it achieves a completely predictable result of establishing an electrical connection between the power source and the electrodes to enable application of a voltage and/or current. Both Gale and Powell provide recognized structures for establishing an electrical contact to the electrodes. Thus, the rejection as provided exchanges the specific structures of Gale and Powell to replace the generic structures of Faure using established rationale under MPEP 2143 B and that each structure is recognized for said intended use of providing electrical contact as guided by MPEP 2144.07. Appellant then argues that the Examiner did not provide a motivation, which clearly was provided as discussed above. It appears that Appellant is arguing that there is no teaching suggestion or motivation (TSM) in accordance with MPEP 2143 G. This is unpersuasive as the Examiner clearly cited to both Powell and Gale to provide a TSM rationale to provide the electrical characteristics of the required processes.
in the preamble. Thus, it is guided under MPEP 2111.02 II where “to generate chlorine” is a clear use of the instantly claimed structure. In other words, the specification does not tie the phrase “to generate chlorine” to impart special definition, structure, or the like to the instant claim language. Appellant appears to allege, without any evidentiary finding, that the prior art electrode materials cannot generate chlorine because they are “highly reactive with chlorine”. As a merely illustrative example, Silveri discloses using copper as an electrode material for producing chlorine (US PAT 5,759,384 col. 8 lines 14-23). 
	In response to Appellant’s argument that the electrode materials “are selected to generate chlorine”, this argument is not persuasive as discussed above. When interpreted in light of the specification, the specification does not provide any special interpretation of the limitation. The specification merely recited illustrative as discussed above. The instant claims are not so limited as to the mere materials in the instant specification. An apparatus is limited by its structure as claimed, not by any process of making or intent. In other words, an electrode is a conductive material that when applied into an electrolytic system, provides with a power source, the 
	In response to Appellant’s argument that the electrodes of Faure do not extend “from a bottom surface” via their annotation to the “bottom”, this argument is not persuasive because, contrary to Appellant’s assertion, the limitation merely requires “a bottom surface” and does not preclude further surface below said surface. Appellant attempts to argue using the Webster definition, via picking and choosing a definition provided in the Appendix. The first definition of bottom as provided by Appellant in the Appendix reads “the underside of something” which is clearly shown in the Examiner’s annotated image. Regardless, the word bottom is used as an adjective in describing a surface. Thus, while relevant, the use of the noun definition is misguided by Appellant. Using the Appendix definition provided by Appellant, the definition as used as an adjective reads “of, relating to, or situated at the bottom”. Turning now to the claims, it is clear the electrode holder of Faure has multiple pieces or sections, i.e. an upper and lower pieces, upon which the electrodes are situated. The electrodes as shown extend downwardly from a bottom surface of the upper piece as annotated by the Examiner. Therefore, Faure properly reads on the instant claim limitations. Again, the claims do not preclude further structures associated with the electrode, just that the holder has a bottom surface from which the electrodes extend.
	In response to Appellant’s argument in section I.A.6 that Faure does not “generate chlorine”, said argument is not persuasive as the claims are drawn towards an apparatus, where the recitation of “to generate chlorine” is properly interpreted under MPEP 2111.02 II and does 
	In response to Appellant’s arguments in section I.A.7 that using the structures of Gale or Powell would be “impossible”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, both reference disclose using connections between an electrode cartridge and housing. It appears Appellant is attempting to engineer the combination to show it is impossible by suggesting how the modification may take place. Arguments drawn towards contacts on a housing are not persuasive as the recitations are recited as an associated structure adapted to the electrode cartridge. Further, arguments drawn towards possible inoperative situations are not persuasive as to any potential operative situations upon combination as well. 
	In response to Applicant’s arguments presented in section I.C.1 and 2 that the design of an electrical contact does not constitute a prima facie case of obviousness, while Appellant argues that “5 or 6” claim limitations are missing from the prior art, it appears this is referencing the rejection over claim 15. The instant claim limitation requires “an outwardly curved spring arm contact”, i.e. specifying a shape of the electrode itself. Under the guidance of MPEP 2144.04IV B, providing a change of shape is prima facie obvious “absent persuasive evidence”, i.e. that the feature is critical. Any bend, curve, change in direction, or the like reads on the prima facie obvious. Appellant appears to allege the rejection at hand does not address all the factual inquiries. This is not persuasive as the rejection states what the prior art fails to disclose, and then subsequently provides a common sense rational based on the MPEP. 
	In response to Appellant’s argument in section 1D, Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Appellant argues the prior art fails to disclose horizontal receptacles. As shown in the rejection above in the annotated image, Faure has horizontal receptacles at both ends of the electrodes.
	In response to Appellant’s arguments presented in section 1. E that the claim limitations are improperly interpreted as a product-by-process limitation, the limitations are drawn to a process of assembling the electrode assembly into a housing. The Examiner maintains that the recitations do not impart further structural characteristics of the instantly claimed electrode cartridge. The claims recite a positional relationship as to the electrode cartridge, thus reciting a method of making, or assembling, the electrical contacts of the cartridge. The claim limitations do not breathe life into the structural characteristics of the apparatus itself relative to any arbitrary housing it may be used in. With respect to the citations to the case law, while relevant, do not address a common issue upon which the claims are drawn to a product. Appellant appears to assert that the proper interpretation of the claim language would be a functional recitation, which still would not impart further structure or limitations onto the instant claim language under 
	In response to Appellant’s arguments presented in Section I F that Faure fails to disclose the assembly is not designed and constructed to be removed from the housing and thrown away, Appellant attempts to argue that the recitation of “designed and constructed” imparts a structural limitation to the apparatus, yet fails to describe what structure is implied by the actions of removing and thrown away. It is clear from Faure that said electrode cartridge is removable from the housing. Appellant’s argument that the assembly is “a complex piece of apparatus...not contemplate throwing it away” does not in any way, shape, or form implies that such structure of Appellant’s claims would want to be thrown away. Insofar as common sense of preserving resources, recycling, repair, or disposal, such properties are mere options as to what happens to a structure when taken out of use. This can be said for quite literally any product produced. Appellant does not cite what structures of the instant claims are designed to be “thrown away” or how something may be designed to be thrown away. Thus, the Examiner interpretation of the instant claim language is appropriate given the breadth of the instant claim limitation. Appellant’s argument that the interpretation does not follow precedent that said language means a component is structured or dimensioned to accomplish a function imparts a structural limitation is misguided as the function recited herein that Appellant argues is not taught in Faure is the act of throwing away. Since it is removed and clearly able to be disposed of in appreciable manner, the interpretation provided is proper and the rejection maintained.
	In response to Appellant’s argument in section In G that the function would not be inherently met via removal; of the electrode cartridge out of the housing, Appeallant’s argument amounts to a mere allegation that the Examiner has not provided any facts of technical reasoning 
	In response to Appellant’s argument in section I.H that the rejection allegedly suffers the same flaws as in claim 15 and thus be reversed, the Examiner maintains the same arguments with respect to claim 55 as presented above with respect to claim 15 in Section I.A. and thus the rejection maintained as such.
	In response to Appellant’s argument in section I.I that the rejection allegedly suffers the same flaws as in claim 17 and thus be reversed, the Examiner maintains the same arguments with respect to claim 56 as presented above with respect to claim 17 in section I.C. and thus the rejection maintained as such.
	In response to Appellant’s argument in section I.J that the rejection allegedly suffers the same flaws as in claim 22 and thus be reversed, the Examiner maintains the same arguments with respect to claim 60 as presented above with respect to claim 22 in section I.E. and thus the rejection maintained as such.
	In response to Appellant’s argument in section I.K that the rejection allegedly suffers the same flaws as in claim 36 and thus be reversed, the Examiner maintains the same arguments with 
	In response to Appellant’s argument in section I.L that the rejection allegedly suffers the same flaws as in claim 40 and thus be reversed, the Examiner maintains the same arguments with respect to claim 63 as presented above with respect to claim 40 in section I.G, and thus the rejection maintained as such.
	In response to Appellant’s argument in section I.M that the rejection allegedly suffers the same flaws as in claim 15 and 22 and thus be reversed, the Examiner maintains the same arguments with respect to claim 79 as presented above with respect to claims 15 and 22 in section I.G, and thus the rejection maintained as such.
	In response to Appellant’s argument in section I.N that the rejection allegedly suffers the same flaws as in claim 17 and 56 and thus be reversed, the Examiner maintains the same arguments with respect to claim 80 as presented above with respect to claims 17 and 56 in section I.C and I, and thus the rejection maintained as such.
	In response to Appellant’s argument in section I.O that the rejection allegedly suffers the same flaws as in claim 40 and thus be reversed, the Examiner maintains the same arguments with respect to claim 81 as presented above with respect to claim 36 in section I.F, and thus the rejection maintained as such.
	In response to Appellant’s argument in section I.P that the rejection allegedly suffers the same flaws as in claim 40 and thus be reversed, the Examiner maintains the same arguments with respect to claim 83 as presented above with respect to claims 40 in section I.G, and thus the rejection maintained as such.

	In response to Appellant’s arguments presented in Section II, the claims are drawn generically to “an electrode cartridge” which merely comprises a first and second electrode each with the similar structure of a vertical portion and a horizontal base portion with an outwardly curved spring arm electrical contact. This argument is not persuasive as the portions are each clearly identified in the rejection, where the vertical portion 272 curves out to section 274 which is outward the section 272. In other words, the “curved” part is the portion where 272 curves to form 274. The claims are not so limited to the explicit structure shown in the instant drawings as it appears Appellant argues. Rather, the broadest reasonable interpretation of the instant claim language calls for a horizontal and vertical portion, upon which the vertical portion forms into a horizontal portion extends an outwardly curved spring arm contact relative the vertical portion. Further, as recited above with respect to Appellant’s section I.C., the claims do not require any particular extent of curvature or the like. Appellant further argues the sections are not “configured to generate chlorine” due to their recitation as “power connector” and “Tab” in Cam. This is not persuasive as an electrode is merely a structure used for the application of a voltage or current to a system. Cam discloses the electrode may be doped, titanium, stainless steel, carbon, among others ([0092] [0118]) which the instant specification provides as a suitable metal for the electrode ([032]).
	Appellant further argues that connector 272 is not a part an “electrode cartridge” as it is a part of the treatment chamber. This argument is not persuasive as the breadth of the instant claim 
	In response to Appellant’s argument that the electrodes do not extend from a single piece, this argument is not persuasive as shown in Cam the electrodes themselves of a single piece made up of 272 and 274.
	In response to Appellant’s argument presented in Section III.A that the Examiner’s interpretation of the phrase handle” is unreasonable, Appellant alleges the cap is not a “handle” per se in light of the definition provided by Webster as being “something especially designed to be held by the hand” and thus the definition is consistent with the claim recitation of “shaped to be grippable by a user”. Appellant argues that the cap is not considered a handle as instantly claimed because it closes the opening of the upper housing. This argument is not persuasive as the cap, which the top part of the cartridge and only potion available to actually grab the electrode cartridge, is designed to be gripped by a user by virtue of being the structure available to grab while the electrode cartridge is in an installed position, see Fig. 2. Thus, the prior art need not call the structure of the cap a “handle” or explicitly say it is “designed to be held by a hand”, the mere fact that it is clearly grippable and may be held by a human meets said claim limitations. The concept that a physical structure of is not “grippable” is misguided as the structure in Andrews is clearly structured in any manner to be gripped by a hand. Appellant further argues that the structure cited as a handle is not a part of the electrode cartridge based upon exploded Fig. 3, the argument is not persuasive as the instant claimed do not specify any 
	In response to Appellant’s arguments that the housing of Andrews does not have electrical contacts, said argument is not persuasive because the claims are drawn towards “an electrode cartridge” not a housing or apparatus with a housing and electrode cartridge. Thus, any argument is moot with respect to a housing is based on the instant claim construction. The cartridge may be generically installed into any adapted housing as such as nothing preclude intermediate connections on a housing or the like. 
	Appellant’s argument in section III.B. mirror those previously presented in Section I. E. with respect to previous claim 22 and thus the rejection should be maintained for the reasons outlined above.
	Appellant’s argument in section III.C. that the unit is not designed to be “Thrown away, said argument mirror those previously presented in Section I F and thus the rejection should be maintained for the reasons outlined above.
	Appellant’s argument in section III. D., said argument mirror those previously presented in Section I. G and thus the rejection should be maintained for the reasons outlined above.
	Appellant’s argument in section III. E. mirror those previously presented in Section I. E. with respect to previous claim 22 and thus the rejection should be maintained for the reasons outlined above.

	Appellant’s argument in section III. G. mirror those previously presented in Section III. A and D. with respect to previous claims 65 and 76 and thus the rejection should be maintained for the reasons outlined above.
	Appellant’s argument in section IV. A. mirror those previously presented in Section I. C. with respect to previous claim 17 and thus the rejection should be maintained for the reasons outlined above.
	In response to Appellant’s arguments that Andrew’s electrode to no have horizontal base portions and only vertical plates, said argument is not persuasive as the electrodes are three dimensional structures with sides, whereas the recitation of “base portions” does is the section of the electrode in each area of 46. In other words, the base portion lies within 46 and thus satisfies the instant claim limitations of a base portion. 
	Appellant’s argument in section IV. C. mirror those previously presented in Section I. C. with respect to previous claim 17 and thus the rejection should be maintained for the reasons outlined above.
	In response to Appellant’s argument in section V. A. that the recitation “Seamlessly” is supported in the instant specification, this argument is not persuasive as the phrase in question does not appear in the instant specification. Appellant appears to attempt to rely upon the recitation of “single piece” to support “Seamlessly. However, reciting a structure is a single piece does not mean is has no seams. The recitation of “single pieces” does not preclude plural structures assembled together to create said “single piece”. The specification is completely silent 
	In response to Appellant’s argument in section V B, this argument is not persuasive because the MPEP is clear on how negative limitations are addressed with respect to 35 U.S.C. 112(a). The limitation in question attempts to show what is NOT “invented”, rather than what is invented. Thus, Applicant’s citation drawn towards possession on pgs. 34-36 of the response are directed towards what was invented and disclosed in the instant specification, not as to what is excluded. MPEP 2173.05(i) explicitly states:
	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the 
	Thus, the fact that the drawing do not show wires, for example, is clear evidence of an absence of a positive recitation. The lack of showing them in the drawing does not preclude the embodiments disclosed to not have wires. The drawings show what the disclosure is, NOT what it is not. The specification is silent as to wires entirely, thus more evidence of a positive recitation. Therefore, based on the established precedent of MPEP 2173.05(i), it is clear the instant specification is silent as “electrical wires”, i.e. lacks a positive recitation, thus incorporation of the structure by way of a negative limitation is deemed improper and the rejection should be maintained under 35 U.S.C. 112(a).
	No further arguments are presented.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LOUIS J RUFO/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
/Kaj K Olsen/Quality Assurance Specialist TC 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.